Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 1 of 15 PageID# 1836   1



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA


      UNITED STATES OF AMERICA       :
                                     :
                    Plaintiff,       :               Criminal Action
                                     :               No. 1:19-cr-59
      v.                             :
                                     :
      DANIEL EVERETTE HALE,          :               November 10, 2020
                                     :               9:37 a.m.
                                     :
                                     :
                    Defendant.       :               Washington, D.C.
                                     :
      .............................. :


               TRANSCRIPT OF MOTION HEARING PROCEEDINGS
                  BEFORE THE HONORABLE LIAM O'GRADY,
                   UNITED STATES DISTRICT COURT JUDGE

   APPEARANCES:

     For the United States:              Gordon D. Kromberg, Assistant U.S.
                                         Attorney
                                         United States Attorney's Office
                                         2100 Jamieson Avenue
                                         Alexandria, VA 22314
                                         (703)299-3700
                                         Email: Gordon.kromberg@usdoj.gov

                                         Alexander Patrick Berrang,
                                         Assistant U.S. Attorney
                                         United States Attorney's Office
                                         2100 Jamieson Avenue
                                         Alexandria, VA 22314
                                         703-299-3700
                                         Email:
                                         Alexander.P.Berrang@usdoj.gov

    For the Defendant:                   Todd M. Richman, Assistant Federal
                                         Public Defender
                                         Office of the Federal Public
                                         Defender (Alexandria)
                                         1650 King St, Suite 500
                                         Alexandria, VA 22314
                                         (703) 600-0800
                                         Email: Todd_richman@fd.org


                     Scott L. Wallace, RDR, CRR, Official Court Reporter
Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 2 of 15 PageID# 1837   2



    APPEARANCES:     Cont.

    For the Defendant:                   Cadence Mertz, Assistant Federal
                                         Public Defender
                                         Office of the Federal Public
                                         Defender (Alexandria)
                                         1650 King St
                                         Suite 500
                                         Alexandria, VA 22314
                                         703-600-0800
                                         Email: Cadence_mertz@fd.org

    Court Reporter:                      Scott L. Wallace, RDR, RMR, CRR
                                         Official Court Reporter
                                         United States District Court
                                         401 Courthouse Square
                                         Alexandria, VA 2231-5798
                                         Office: 703.549.4626
                                         Cell: 202.277.3739
                                         Email: Scottwallace.edva@gmail.com

   Proceedings reported by machine shorthand, transcript produced
   by computer-aided transcription.




                     Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 3 of 15 PageID# 1838                3



 1                    MORNING SESSION, NOVEMBER 10, 2020

 2      (9:37 a.m.)

 3               THE COURTROOM CLERK:        Criminal Number 2019-59, United

 4      States of America versus Daniel Everette Hale.

 5               Counsel, please note your appearances for the record.

 6               MR. KROMBERG:     Good morning, Your Honor.               Gordon Kromberg

 7      and Alex Berrang for the United States.

 8               THE COURT:     All right.      Good morning.

 9               MR. RICHMAN:     And good morning, Your Honor.                 Todd Richman,

10      Cadence Mertz and Emma Dinan for Mr. Hale, and Mr. Hale is not

11      present.     We've submitted a written waiver of his appearance.

12               THE COURT:     Right.    And good morning to each of you.                And

13      I've received a waiver, and I think it's in good order, so we'll

14      excuse Mr. Hale from the hearing this morning.                    I've read the

15      motion to continue and also the government's response, and,

16      Mr. Richman or Ms. Mertz, I'll hear anything else that you would

17      like to say at this time.

18               MR. RICHMAN:     Thank you, Your Honor.             I'll try to cover --

19      there are a few additional facts I wanted to mention.                      I will

20      note just with respect to Mr. Hale's physical condition, he is --

21      it is a very serious injury.           It's the tibia and fibula.             I

22      believe it is on two bones on the bottom of the leg above the

23      ankle.     It's a very serious injury.            We had an employee at our

24      office have that same injury, and she was bedridden for about

25      eight weeks not working.         We, you know, spoke to him yesterday,



                          Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 4 of 15 PageID# 1839             4



 1      and his -- he had temporarily run out of his opiate pain

 2      medications and reported that without being on opiates he was

 3      essentially bedridden.        He was in so much pain, he couldn't

 4      concentrate or do anything.           And, of course, when he's on

 5      opiates, it's not a great -- it's not great for his ability to

 6      concentrate and work with counsel, so that is substantial in and

 7      of itself.

 8             THE COURT:     He had surgery after the break?

 9             MR. RICHMAN:      He did have surgery on the 30th, I believe

10      it was, of October, and he is meeting with the surgeon later this

11      week when he's going to be advised about things like physical

12      therapy.     He doesn't -- he hasn't yet been told anything.

13             Again, I know just from knowing generally about that

14      injury it's usually fairly intensive physical therapy, so he

15      would likely be going to physical therapy several days a week

16      during the time he's supposed to be in trial.                    So, those are one

17      category of things that we think are substantial in and of

18      themselves.

19             There's new discovery that we have received.                     I'll note

20      that we received more just last night.                I haven't even had a

21      chance to look at it.        I haven't even had a chance to absorb the

22      letter that we received late last night describing what else we

23      were getting, but, you know, in addition to that, we've gotten

24      just in the last few weeks over a thousand pages of unclassified

25      discovery, several hundred pages of classified discovery,



                          Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 5 of 15 PageID# 1840         5



 1      classified electronic discovery that's of a type that really

 2      wouldn't be of any use to us unless we were able to get a

 3      forensic examiner who has clearance and can get in the SCIF to

 4      help us look at it.

 5             We're not -- we're not sure -- I don't want to represent

 6      that that's something that we necessarily would want to do, but

 7      it's something that we haven't even thought about doing with the

 8      current trial date.       It's not feasible to get a classified

 9      forensic examiner in the SCIF on such short notice.

10             THE COURT:     So you're talking about testing the

11      government's representations about how these hard copy documents

12      came out, and that it was different software and different

13      binary --

14             MR. RICHMAN:      Exactly.       And I will also say that the

15      classified hard copies they've produced of the documents, you

16      know, the government says, well, they don't really require any

17      analysis by us, they're just identical copies of what was printed

18      out before.    I mean, keep in mind they thought that what they

19      produced to us before was identical to what was published, and it

20      wasn't, so we can't trust that either.                That requires hours of

21      our time in the SCIF to do analysis.

22             So, again, it's not stuff that's just technical in nature

23      that requires no -- that's just a formality.                   It's stuff that

24      requires work on our part, including work in the SCIF, which is,

25      you know -- which requires us to be here physically.



                          Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 6 of 15 PageID# 1841   6



 1             And then, an additional thing, of course, and a third

 2      general category is the whole concern about COVID, and there's a

 3      couple new things I wanted to mention here, and largely this is

 4      because of facts that have changed just in the days since we

 5      filed our motion.

 6             I mean, for one thing, the national hospitalization rate

 7      hit a new record yesterday for a number of people hospitalized in

 8      the country for COVID, so there's no question it's not just a

 9      situation where testing is catching more less serious cases.

10      There are also more serious cases than there have ever been.

11             And, in addition to that, one of the things we tried to

12      make clear in the motion but I think is really important is,

13      unlike a one- or two-day trial, this trial is expected to be

14      about two weeks.     Any, any trial participant who starts

15      developing symptoms who lives with somebody who starts developing

16      symptoms or is told that they've had a contact with somebody who

17      may be positive will suddenly require a likely interruption of a

18      trial, and that, you know, if we're a week or week and a half

19      into a trial and suddenly there has to be, you know, a ten-day

20      interruption, I'm not sure if we could go forward and if we're

21      going to end up in a mistrial.

22             And then there's one additional fact I didn't bring up

23      because the facts on it have changed in just the last few days,

24      and this is -- I bring it up not only because it relates to me

25      personally, but I think it's also illustrative of what will



                          Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 7 of 15 PageID# 1842          7



 1      happen with jurors and other people.               My wife is employed as a

 2      special education teacher with Alexandria City Public Schools.

 3      For months Alexandria has been talking about when they're going

 4      to start bringing people, students back for in-person

 5      instruction.     They've been bantering different dates about, and

 6      just in the last week it has crystallized that they say they want

 7      to bring back some students beginning on November 30th, the day

 8      before our trial date starts.            The group they want to bring back

 9      first are special ed students, so as of today, just as of

10      yesterday, actually, we learned that she may be going back to

11      work four days a week full-time -- well, almost full time because

12      it would be four days a week beginning the day before our trial

13      date.    I say that -- I take it with a grain of salt because all

14      of these plans were hatched at a time when, you know, four, six

15      weeks ago they were putting the details together for this, and

16      now they're just rolling it out right as the case numbers are

17      skyrocketing.     So, I personally doubt they will go back November

18      30th, but if they do, we will be in a situation where my wife and

19      I suddenly both have employment that requires us to be out of the

20      house.    We have an eighth-year-old son.               We don't have any

21      childcare.     We can't have a grandparent come or grandparents --

22      our parents are in their 80s.            We would both be working outside

23      of the house.     We're not comfortable with having a grandparent

24      come live with us when we're both working out in the community,

25      so I literally don't -- and I say this.                 I don't know if this is



                          Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 8 of 15 PageID# 1843             8



 1      going to be an issue because I don't know if she'll go back

 2      November 30th, but if she does, I generally don't know what we

 3      will do for childcare.        You know, an eighth-year old can't be

 4      home alone all day.

 5             So, as I said, I think that is something that's

 6      illustrative of people in the community with the uncertainty.

 7      And I think it would be one thing for me or a juror or somebody

 8      else to work around that if it's a day or two; it's an entirely

 9      different animal if you're talking about having to work around it

10      for two full weeks.

11             So, for all those reasons, Your Honor -- and let me add

12      one additional thing.        I would also submit that there are

13      defendants who are in custody who want their trial.                     There are

14      civil litigants who have a need for resolution.                     This case, the

15      defendant's not in custody, he's not demanding a speedy trial.

16      The government until recently has not acted as if it was

17      important to bring this case to trial quickly.                    We have seen the

18      investigative files.       This is not me just talking, you know,

19      generally, but we've seen the investigation really occurred in

20      2014 and 15.    There's essentially nothing after 2015, and then

21      the case is charged in 2019.

22             So, the government essentially sat on this and did nothing

23      for four years.     So, for them to now say that a difference of a

24      couple months is terribly important to them, I just don't think

25      that that is supported by their own behavior over the last five



                          Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 9 of 15 PageID# 1844                9



 1      years.

 2               So, in light of all that, Your Honor, I would submit that

 3      it would be appropriate to continue the trial.                    There's limited

 4      capacity for trials here, and to use this whole time for a trial

 5      where the defendant is not in custody and not demanding a speedy

 6      trial, I just don't think it's appropriate.

 7               THE COURT:   All right.        Thank you, Mr. Richman.           All

 8      right, Mr. Kromberg, Mr. Berrang.

 9               MR. KROMBERG:    Your Honor, the first thing I would note is

10      that the discovery that was provided last night was a letter,

11      Hey, things we gave you months ago, you should know that it

12      contains this in case you didn't find it.                  So, it's not a matter

13      of us giving him something last night, other than the courtesy of

14      trying to help, which apparently doesn't do well in this

15      particular instance.

16               Mr. Richman's argument is that we should never have this

17      trial unless the pandemic ends.             That cannot be the result,

18      Judge.    We all have to struggle through it.                 The idea that the

19      government sat on its hands for years is ridiculous.                     Having been

20      the prosecutor on the case since the beginning, I can tell you

21      that we were struggling throughout to try to deal with the very

22      complex problems posed by the theft of information impacting many

23      different components of the intelligence community.                     We have put

24      the case together, witnesses are ready, they're coming from

25      around -- there are people coming from around the country.                      We're



                          Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 10 of 15 PageID# 1845            10



 1      ready to go.     If it was a time certain that we could say, Yes, in

 2      March this will all be over, the COVID problem will be done with,

 3      that would be different, but there is no reason to believe it's

 4      going to be different or that it's going to be better.                     We have

 5      -- either the justice system grinds to a halt or it doesn't.

 6      This trial, they've had 18 months to prepare.                     It's ready.

 7              THE COURT:     How would the defense test your theory, your

 8      findings that the software that you've used now that more

 9      accurately renders the electronic computer files into paper

10      copies that match is accurate information or not?

11              MR. KROMBERG:      Well, first, Judge, I would say that I

12      think that the question has been framed wrong.                     They came up with

13      the issue that, Oh, my gosh, there are discrepancies here.                      Every

14      one of us who ever uses a printer knows that if you send the same

15      document to two different printers, it comes out two different

16      ways.    And so what happened here is, Oh, these are discrepancies,

17      so now we've provided the -- we provided it in a way that you can

18      see that this way, if you put it out on the so-called direct

19      print, it comes out one way, and if you send it to a different

20      viewer, it comes out a another way.                It may well be that there

21      are still discrepancies, but the point is that discrepancies

22      arise from the mere act of sending an electronic binary file to a

23      piece of hardware, and it gets rendered differently.

24              So, I don't think the question should be, can they

25      replicate what was done; I think the question is, is it true or



                           Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 11 of 15 PageID# 1846             11



 1      is it not true that when you send a file to a viewer, the file

 2      may be changed?      That, I don't think, should even need -- I mean,

 3      that seems obvious -- excuse me, Judge.

 4              (Brief pause in proceedings.)

 5              Mr. Berrang points out to me that we provided the two

 6      viewers so the defense could load the viewers onto the machine,

 7      print out the files, and see how they come out.                      They will come

 8      out the way that they came out when we printed them through those

 9      viewers.

10              It's not a matter of needing to look at the code.                    Print

11      out the file and see what comes out.

12              THE COURT:     All right.        Go ahead.       I interrupted you.

13              MR. KROMBERG:      No, no.       I would just say, Judge, when I

14      first started in the U.S. Attorney's Office, I was here before

15      Judge Bryan, and Mr. Yamamoto came and said that his client was

16      very, very sick and could not go to trial, and Judge Bryan said,

17      Mr. Yamamoto, I don't care if your client is on a gurney, we're

18      going to trial on Monday.

19              THE COURT:     Well, whether Judge Bryan was correct about

20      that, it was a different day, and I was here as well, as you

21      know.    Well, I am concerned about the defense's ability to check

22      your representations about the differences in the hard copies

23      having come from using different software and the binary computer

24      files, but it appears from your and Mr. Berrang's responses that

25      the defense has the ability to test the accuracy of whether there



                           Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 12 of 15 PageID# 1847       12



 1      really are substantial other differences that would allow them to

 2      allege that there were different printing jobs done, and that,

 3      perhaps, someone else is responsible, although, again, we would

 4      get back into the relevance of that, as we've discussed in other

 5      hearings, but they ought to have an opportunity to test that, and

 6      at this late date and without Mr. Hale's availability -- and he

 7      has suffered a severe injury -- I think that the December 1st

 8      trial date is, you know -- will unfairly prejudice their ability

 9      to fully prepare.       I don't want to continue the case until March.

10      When is the government unavailable?                We could start the case on

11      January 11th, for instance.            You're out January and February?

12              MR. BERRANG:      Your Honor, the issue that I have is I have

13      a six co-defendant trial before Judge Ellis that's supposed to

14      start on January 19th.         It's slated currently to run through the

15      29th, but I think the reality of doing a six co-defendant trial

16      in a pandemic era makes us unlikely that we'll wrap it up by the

17      29th, and I'm sure that case will continue into the first week of

18      February.

19              MR. KROMBERG:      I would also add, Judge, that the case

20      agent will be either -- will be away on -- through long

21      prescheduled things that she cannot get out of during the month

22      of February.

23              THE COURT:     So you'd agree to a one-week continuance to

24      the second week in December; is that right?

25              MR. KROMBERG:      That is correct, Judge.



                           Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 13 of 15 PageID# 1848              13



 1              THE COURT:     Mr. Richman, why doesn't that work?                  I don't

 2      want to continue this case until March.                  I don't see a need for

 3      that.    The case has been going on a long time, and you've had

 4      most of the discovery for a significant amount of time.                       You've

 5      had the opportunity to test different theories of defense and --

 6              MR. RICHMAN:      I understand that.            I think if the Court --

 7      I will note that the government says that you can just load this

 8      stuff up and look at it.          They did it with the assistance of a

 9      computer specialist, they didn't do it themselves.                       For us to

10      even get a computer specialist in the SCIF is a prolonged

11      process.    When I did it in a previous case a year or two ago, it

12      took six months or so to find one that's clear that the

13      government would permit to work on the defense side since almost

14      all of them that are cleared are working as contractors on the

15      government's side.       And, you know, and then to get the approvals

16      done in order to get the person into the SCIF.                     And so we can

17      try, but to realistically be able to consult with such a person

18      and have all the approvals done, have the person get access to

19      the SCIF and look at the materials and then consult with us, you

20      know, I don't think it's realistic that we can do that and have

21      an answer in time to be useful at trial if trial is four weeks

22      from now.

23              So, I do think that's, you know -- so, I don't think four

24      weeks from now does give us sufficient time.                    So, you know, if

25      that's Your Honor's decision, we'll do our best, but I don't



                           Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 14 of 15 PageID# 1849               14



 1      think it's sufficient.         I also, you know, do have concerns about

 2      our ability in other respects.             Like I said, I don't even know

 3      about my personal situation, but I'll try to figure that out.

 4      But we would ask for longer, at least into January, but I

 5      understand there are conflicts, so --

 6              THE COURT:     All right.        Well, I'll continue the case until

 7      December 7th at 10:00 with a jury, and you keep me apprised of a

 8      decision as to whether you're going to seek an expert to validate

 9      or invalidate the government's stated explanation for the

10      differences in the hard copies, whether you're going to pursue

11      that any further.       And I have a daughter who's a special ed

12      teacher in Arlington County, and they're vacillating on what

13      they're doing in Arlington just like the City of Alexandria, and

14      I have another daughter who teaches in Fairfax, and they've got a

15      different plan, and it's moving -- every week it seems like they

16      come up with a different plan, so please keep me apprised of your

17      personal conflicts.

18              MR. RICHMAN:      And that is part of our problem.                    If they

19      told us two months ago it was definitely November 30th, we could

20      have been making plans, but we still generally don't know whether

21      she's supposed to be back full-time on November 30th.

22              THE COURT:     I know it's very frustrating.                     All right.

23      Well, your exception is noted to not giving a longer continuance,

24      but I don't want to continue the case until March.                         We're able to

25      conduct jury trials here, especially with single defendants, and



                           Scott L. Wallace, RDR, CRR, Official Court Reporter
     Case 1:19-cr-00059-LO Document 210 Filed 05/25/21 Page 15 of 15 PageID# 1850            15



 1      I think we can do so within the required social distancing.                     If

 2      that changes, then we'll hear from the governor and Chief Judge

 3      Davis, but as of now I think we're still in a position to move

 4      forward.    So, continue to evaluate where you are in the defense

 5      preparation and keep us apprised of that.                   All right.   And our

 6      memorandum order in Section 6 materials is coming out as soon as

 7      it's reviewed for content, and so it should be to you very

 8      shortly.

 9              MR. KROMBERG:      Thank you, Your Honor.

10              MR. RICHMAN:      Thank you Your Honor.

11              THE COURT:     All right.        Thank you, counsel.

12              (Proceedings adjourned at 10:00 a.m.)

13
                                 C E R T I F I C A T E
14

15                               I, Scott L. Wallace, RDR-CRR, certify that
                 the foregoing is a correct transcript from the record of
16               proceedings in the above-entitled matter.

17
                      /s/ Scott L. Wallace                             5/24/21
18                 ----------------------------                      ----------------
                    Scott L. Wallace, RDR, CRR                          Date
19                    Official Court Reporter

20

21

22

23

24

25



                           Scott L. Wallace, RDR, CRR, Official Court Reporter
